HENDRICK, J.
[1] The order to show cause is equivalent to a notice of motion in a special proceeding (section 761, Judiciary Law [Consol. Laws 1909, c. 30]), and service upon the attorneys is sufficient and proper service (State Bank v. Wilchinsky, 64 Misc. Rep. 476, 118 N. Y. Supp. 578).
:[2] The appearance of the attorneys in the special proceeding will be presumed to continue until that proceeding is terminated, or until some affirmative steps are taken by the client to dismiss them, or some of the causes intervene specified in section 65 of the Code of Civil Procedure. Commercial Bank v. Foltz, 13 App. Div. 603, 43 N. Y. Supp. 985.
The motion to compel the attorneys to accept service of the order to show cause is granted, with $10 costs, and the day for the hearing of the motion to punish for contempt will be fixed in the order to be presented hereon.